ORDER
In this disciplinary matter, the Court has accepted Respondent’s consent to disbarment and ordered that he be disbarred. In the Matter of M. Wallace Smith, 412 S. E. (2d) 414 (S.C. 1991). Previously, the Court had issued orders freezing respondent’s trust accounts, and appointing W. Benjamin McClain, Esquire, as trustee of respondent’s files. We now rescind the order freezing the trust accounts and appoint W. Benjamin McClain, Esquire, as trustee of respondent’s trust accounts, with authority to make deposits or disbursements from the trust accounts.
This Order, when served on any bank maintaining a trust account of respondent’s, will serve as notice to. the bank that W. Benjamin McClain, Esquire, has been duly appointed by this Court.
Mr. McClain shall continue as trustee of respondent’s files until the provisions of Paragraph 33(B) of Rule 413, SCACR, have been complied with and shall be relieved upon delivery of respondent’s files to the Board of Commissioners on Grievances and Discipline in accordance with Paragraph 33. He shall be relieved as trustee of the trust accounts upon further order of this Court.
It is so ordered.